EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Zigmant on July 20, 2021.

The application has been amended as follows: 

In claim 9, 
 line 6, replace "to provide" with 
-- to determine power-sink limits and to provide the -- .

 line 11, replace "ground." with 
-- ground, and
wherein power is not provided to the graphics processing unit while the detection circuit determines the RMS value used to determine the power-sink limits. -- .

In claim 16, 
line 11, replace "to provide" with
 -- to determine power-sink limits and to provide the -- .
 line 15, replace "processing unit." with 
-- processing unit, and


	Cancel claim 22.

Cancel claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC CHANG/Examiner, Art Unit 2186             


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186